DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Sazegar (USPN 2016/0241217) discloses an apparatus, including an analog component (0041, 0064) having first electrodes electrically connected with respective first electrode signal lines (first pair, 0042), a liquid crystal cell over the first electrodes (0039, 0044, 0046), one or more second electrodes over the liquid crystal cell (second pair, 0042) and opposite the first electrodes (0043, 0068, 0075), an input waveguide configured to communicate an optical input into the liquid crystal cell (0044, 0071, 0074), and a sensor configured to provide a sensor output based on sensing an optical output of the liquid crystal cell (sensor, 0071). Sazegar does not disclose an optic source configured to output a constant optic signal as the optic input. It would not have been obvious for one of ordinary skill in the art, prior to the instant priority date, to use the apparatus of Sazegar to implement analog component to receive the constant output of an optical source without the benefit of hindsight, as there is no seen motivation in Sazegar to do so.
Claim 5 has been amended to depend on claim 1, and thus is no longer withdrawn from consideration.

Response to Arguments
Applicant’s arguments filed 26 November 2020 have been fully considered and are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JACOB LIPMAN/Primary Examiner, Art Unit 2434